Citation Nr: 0636990	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of a left forearm muscle injury 
with left ulnar sensory neuropathy.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back strain.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a fracture of the left fourth 
finger.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the RO.  

After reviewing the record, the Board finds that there is a 
potential issue of entitlement to an increased for the 
residuals of a fracture of the left fourth finger.  
Therefore, that matter is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

In February 2006, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

During that conference, the veteran raised contentions that 
he should have earlier effective dates for the ratings for 
his service-connected left arm and back disabilities.  

Those claims have not been certified to the Board on appeal 
nor have they otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over 
those claims, and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  
It is referred to the RO for appropriate action.  



REMAND

In August 2004, the veteran was examined by VA.  However, his 
claims file was not available to the examiner to review.  

During his videoconference hearing, the veteran testified 
that, at his examination, the examiner was very descriptive 
as to the impact of the service-connected disability of the 
left upper extremity and low back strain.  The veteran feels, 
however, that the full description did not make it to the 
final report.  

During the hearing, the veteran reported that receiving 
treatment from his family physician, as well as at the VA 
Medical Center (MC) in West Haven, Connecticut.  Such records 
have not been associated with the claims file.  

In its December 2004 rating decision, the RO denied the 
veteran's claim for a rating in excess of 10 percent for the 
residuals of a fracture of the left fourth finger.  

On VA Form 9, received by the RO in May 2005, the veteran 
effectively disagreed with that decision.  Under such 
circumstances, the Board is required to remand that issue to 
the RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to issue a SOC concerning the claim for 
an increased rating for the service-
connected residuals of a fracture of the 
left fourth finger.  

If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
that portion of the appeal be returned to 
the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 202 (2006).  

2.  The RO should take all indicated 
steps to request records and reports 
reflecting the veteran's treatment at the 
VAMC since April 2003.  

3.  The RO then should request that the 
veteran provide the full name and address 
of his family physician.  Then request 
the records and reports of that treatment 
directly from the doctor.  Also, the RO 
should request that the veteran provide 
any such records he may have in his 
possession.  

4.  Then, the veteran should be scheduled 
for orthopedic and neurologic 
examinations to determine the extent of 
his service-connected residuals of a left 
forearm muscle injury with left ulnar 
sensory neuropathy and low back strain.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  The 
examiners must set forth the veteran's 
residuals of his left forearm muscle 
injury with left ulnar sensory 
neuropathy, as well as the manifestation 
of his low back strain.  

The neurologic examiner must also render 
an opinion as to the level of impairment 
caused by the veteran's service-connected 
left ulnar neuropathy, e.g., mild, 
moderate, or severe incomplete paralysis, 
or complete paralysis.  

The neurologic examiner must also state 
whether the veteran has any neurologic 
deficits, such as bowel or bladder 
impairment, associated with his low back 
strain.  

5.  After undertaking any other indicated 
development, the RO should readjudicate 
the appeal for increased ratings for 
service-connected residuals of a left 
forearm muscle injury with left ulnar 
sensory neuropathy and low back strain.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




